           Case 8:21-bk-01866-RCT        Doc 22    Filed 07/08/21       Page 1 of 5




                        UNITED STATE BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


IN RE:

Stephanie Lauren Welch                                          Case No. 8:21-bk-01866-RCT
Harry James Welch, IV                                           Chapter 7

Debtor(s)
_____________________________________/


                                  PROOF OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the attached Order Approving
Amended Application To Employ Real Estate Broker And Short Sale Negotiator was sent via
mail and/or electronic mail on the 8th day of July 2021, to: Updated Mailing Matrix (See
Attached)




                                            /s/ Richard M. Dauval, Esq.____________
                                            Richard M. Dauval, Esq., FBN 664081
                                            Leaven Law
                                            3900 First Street North, Suite 100
                                            St. Petersburg, FL 33703
              Case 8:21-bk-01866-RCT         Doc 22
                                                 20     Filed 07/08/21
                                                              07/07/21     Page 2
                                                                                1 of 5
                                                                                     2

                                        ORDERED.


   Dated: July 07, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


In re:                                                        Case No.: 8:21-bk-01866-RCT
                                                              Chapter 7
Stephanie Lauren Welch and
Harry James Welch, IV

      Debtor(s).
___________________________________________/

                  ORDER APPROVING AMENDED APPLICATION
         TO EMPLOY REAL ESTATE BROKER AND SHORT SALE NEGOTIATOR

         THIS CASE came on for consideration upon the Amended Application to Employ Real

Estate Broker and Short Sale Negotiator, filed by the Trustee (Doc. 19) (the "Application"). The

Court, having reviewed the Application and accompanying declarations of the Real Estate Broker

and Short Sale Negotiator (“Listing Agents”), concludes it is appropriate to approve the

Application. Accordingly, it is

         ORDERED:

         1.     The Application (Doc. 19) is APPROVED.

         2.     The Trustee is authorized to employ Fevil Patel of Fine Properties and Patrick

Butler of BK Global Real Estate Services as Real Estate Agent and Short Sale Negotiator to

provide services to the Trustee in relation to the marketing and sale of real property of the estate.
            Case 8:21-bk-01866-RCT          Doc 22
                                                20    Filed 07/08/21
                                                            07/07/21     Page 3
                                                                              2 of 5
                                                                                   2




       3.      Compensation shall be determined later in accordance with 11 U.S.C. §

330.

       4.      Payment to the Listing Agents shall be made only after application and upon order

approving fees by the Court. No payment whatsoever shall be made to the Listing Agents absent

application and order.


Richard M. Dauval, Esq., is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of the order.
                                Case 8:21-bk-01866-RCT              Doc 22          Filed 07/08/21      Page 4 of 5
Label Matrix for local noticing                      Patrick Butler                                       (p)MANATEE COUNTY TAX COLLECTOR
113A-8                                               BK Global Real Estate Services                       1001 3RD AVE W SUITE 240
Case 8:21-bk-01866-RCT                               1095 Broken Sound Parkway, N.W.                      BRADENTON FL 34205-7871
Middle District of Florida                           Suite 100
Tampa                                                Boca Raton, FL 33487-3503
Thu Jul 8 16:07:32 EDT 2021
MidFlorida Credit Union                              Fevil Patel                                          Harry James Welch 4th
c/o Gregory A. Sanoba, Esquire                       Fine Properties                                      3019 39th St. E.
422 South Florida Avenue                             5220 Paylor Lane                                     Bradenton, FL 34208-7032
Lakeland, FL 33801-5227                              Lakewood Ranch, FL 34240-2204


Stephanie Lauren Welch                               Discover Bank                                        (p)DISCOVER FINANCIAL SERVICES LLC
3019 39th St. E.                                     Discover Products Inc                                PO BOX 3025
Bradenton, FL 34208-7032                             PO Box 3025                                          NEW ALBANY OH 43054-3025
                                                     New Albany, OH 43054-3025


Doctors Hosp. Sarasota                               Doctors Hospital Of Sarasota                         Internal Revenue Service
5731 Bee Ridge Rd.                                   Resurgent Capital Services                           Post Office Box 7346
Sarasota, FL 34233-5056                              PO Box 1927                                          Philadelphia PA 19101-7346
                                                     Greenville, SC 29602-1927


Laura Styx                                           MIDFLORIDA Credit Union                              Medicredit Inc.
3409 17th Ave W                                      P O Box 8008                                         PO Box 1629
Bradenton, FL 34205-1402                             Lakeland, FL 33802-8008                              Maryland Heights, MO 63043-0629



(p)PHOENIX FINANCIAL SERVICES LLC                    (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Shellpoint Mort Serv
PO BOX 361450                                        PO BOX 41067                                         Attn: Bankruptcy
INDIANAPOLIS IN 46236-1450                           NORFOLK VA 23541-1067                                Po Box 10826
                                                                                                          Greenville, SC 29603-0826


Shellpoint Mortgage Servicing                        U.S. Department of Education                         United States Treasury
55 Beattie Place                                     Po Box 5609                                          1500 Penn Ave. N.W.
Greenville, SC 29601-2165                            Greenville, TX 75403-5609                            Washington, DC 20220-0001



Gregory A. Sanoba +                                  United States Trustee - TPA7/13 +                    Richard M Dauval +
The Sanoba Law Firm                                  Timberlake Annex, Suite 1200                         LeavenLaw
422 South Florida Avenue                             501 E Polk Street                                    3900 First Street North, Suite 100
Lakeland, FL 33801-5227                              Tampa, FL 33602-3949                                 St. Petersburg, FL 33703-6109


William J Kopp Jr.+                                  Dawn A Carapella +                                   Neisi I Garcia Ramirez +
Kopp Law PA                                          P.O. Box 67                                          McCalla, Raymer, Libert, Pierce
360 Central Ave, Suite 1570                          Valrico, FL 33595-0067                               110 SE 6th Street, 24th Floor
St. Petersburg, FL 33701-3838                                                                             Fort Lauderdale, FL 33301-5000




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                               Case 8:21-bk-01866-RCT               Doc 22       Filed 07/08/21         Page 5 of 5
Manatee County Tax Collector                         Discover Financial                                   Phoenix Financial Services, LLC
1001 3rd Ave W, Suite 240                            Pob 15316                                            8902 Otis Ave
Bradenton, FL 34205                                  Wilmington, DE 19850                                 Indianapolis, IN 46216



Portfolio Recovery Associates, LLC
120 Corporate Blvd Ste 100
Norfolk, VA 23502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)NewRez LLC d/b/a Shellpoint Mortgage Servi        End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
